Wade, J.
1. The motion for a new trial was based upon the usual general grounds only. A square issue of fact was presented by the testimony, and the jury determined the issue against the defendant. Since there was sufficient testimony to support the verdict, this court is without authority to set it aside.
2. The jury recommended that the defendant be punished as for a misdemeanor. The bill of exceptions recites that the court imposed a felony sentence upon him, but the record itself discloses that a misdemeanor sentence was imposed. The discrepancy need not be considered, however, for, since either sentence was within the limit fixed by law, the trial judge was not obliged to observe the recommendation of the jury, and it is not within our province to say that his discretion was abused.
3. As suggested in the brief of counsel for the plaintiff in error, this court is not a pardon board; and, though a tribunal for the administration of justice, the court is not a free agent, but can only administer justice in accordance with the rules of law fixing its powers and limitations.

Judgment affirmed.